The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
When the plaintiff demanded a segregation of the 1000 sacks which belonged to him, the act of the warehousemen in setting aside for him, and marking in his name, a separate bulk of 1196 sacks, amounted to a complete delivery of the whole. They might have afterwards adjusted with the plaintiff for the excess, but the delivery destroyed the privity as to the goods delivered between Tilden & Little and Ohazal, and made them afterwards the agents alone of the plaintiff.
The law was correctly given by the Court below in regard to the seizure by the sheriff. He took possession of the goods, and thereby deprived the plaintiff of them. That they were afterwards taken from him, cannot excuse his tort. These two questions settle all that is material to the merits of the case.
The other errors relied on, are either not well assigned, or of no weight to affect the rights of the parties.
Judgment affirmed.